PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/360,387
Filing Date: 21 Mar 2019
Appellant(s): Infineon Technologies AG



__________________
Rose Alyssa Keagy
Reg. No. 35,095
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed April 01, 2022 and April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-24 and 49-54 are rejected under 35 U.S.C. 102(a)(1) for being anticipated by WAHL (US. Pub. No. 2012/0080770).

(2) Response to Argument
B. 	Rejection Claims 21-24 And 49-54: Independent Claim 21
WAHL clearly teaches the antenna 31 arranged over the active main surface of the semiconductor die, wherein the epitaxial layer is arranged over the antenna 31. 

C. 	WAHL Discloses the Claimed Epitaxial layer
Appeal argues: 
The WAHL reference is silent with respect to a semiconductor die having an epitaxial layer. The word “epitaxial, “epi,” and “epitaxy” do not appear in the text of the WAHL reference.

However, as clearly explained in the Office Action dated September 22, 2021, the term “epitaxial layer” is merely a formation method of the silicon layer 20 in question. 

    PNG
    media_image2.png
    395
    510
    media_image2.png
    Greyscale

This particular layer is the same remaining portion of the semiconductor substrate 10 after the semiconductor substrate 10 being partially etched to form a recess, as shown in FIG. 1. 
As discussed in the Office Action, the “semiconductor body” or “semiconductor substrate” or “semiconductor wafer” are well known in the art and commercially available.
The semiconductor body or substrate 20 of WAHL is a portion, being cut from a semiconductor silicon ingot. The silicon ingot from which the silicon wafer 20 are created being manufactured by a well known technique called the CZ (Czochralski) crystal growth method, where the layers or thickness are increasing as the ingot being pulled from a melt, hence epitaxial. 
The “epitaxial layer” is a semiconductor layer being growth on a semiconductor substrate host. The crystal structure of the “epitaxial layer” is the same as the host. This is a well known fact. Thus, structurally, an “epitaxial layer” is the same layer as the host. 
As shown in FIG. 1 above, the “epitaxial layer” is the remaining portion of the semiconductor substrate 10 after the recess 18 was etched into the substrate 10. 
Similarly, as shown in FIG. 6A, the “epitaxial layer” of WAHL is the remaining portion of the semiconductor substrate 20 after the recess 14 was etched into the semiconductor substrate 10.            

    PNG
    media_image3.png
    511
    520
    media_image3.png
    Greyscale

Thus, argument: “the words “epitaxial, “epi,” and “epitaxy” do not appear in the text of the WAHL reference” appears to contend that how a layer being made, rather than what the layer is. In examination of a structure, the layer is determined for what it is, not for how it’s made.
Appellant further argues: 
Figure 6A of the Wahl reference was reproduced on page 4 of the final Office Action and annotated with an arbitrary horizontal dotted line to indicate the supposed   location of an epitaxial layer. The Office is not permitted to arbitrarily draw a boundary in a structure where the boundary serves no other purpose than to meet a limitation of a claim. 

Note that, there is no claim to a boundary. The horizontal dotted line shown in the Office Action is not an attempt to show a boundary, it is just to show the relative position and the similarity between the “epitaxial layer” of WAHL and the claimed limitation “an epitaxial layer at least partly exposed from semiconductor material”.
Regarding the CZ method, Appellant argues: 
The Czochralski (Cz) method is a method for producing bulk silicon substrate. Conversely, an epitaxial layer is a deposited crystalline film formed on a bulk silicon substrate by the condensation of gas, vapor, or liquid precursors (and it has a lower carbon and oxygen concentration than the bulk silicon substrate). The creation of an epitaxial layer is not undertaken unless its existence is critical to the operation of a device. Therefore, if the presence of an epitaxial layer was important for proper operation of the transformer arrangement of Wahl, then Wahl would have taught the existence of an epitaxial layer within the semiconductor body 10.

The argument clearly shows that the Appellant attempts to claim how a layer being made in a claim to a structure rather than what the layer is. Here the “epitaxial layer” is a layer or portion having the same crystal structure as the host, semiconductor substrate. 
Throughout the prosecution, Appellant’s not once show a structural difference between the “epitaxial layer” and that of the host substrate, or what the “epitaxial layer” is. Since, in fact, they are both the same silicon crystal.
As shown in FIG. 6A, the recess 14 is formed in the substrate 10. That remaining portion has the same crystal structure as the semiconductor material 10, and the “layer” or the portion is partially exposed from the semiconductor material 10.  
Appellant states: “[C]onversely, an epitaxial layer is a deposited crystalline film formed on a bulk silicon substrate by…”.
However, the statement is factually incorrect. “A crystalline film” can not be deposited. To be “a crystallin film” the layer must be “grown”. In the process, the silicon species takes the crystal structure of the host, in this case, silicon substrate, increasing the thickness to form additional layer on the host. 
Note that, “polysilicon” and “amorphous silicon” can be deposited on a silicon substrate via a CVD method, etc.,. However, the “structure” of these layers, polysilicon and amorphous silicon, would never be the same crystalline structure as the silicon substrate on which they are formed. These layers are structurally and characteristically different from the silicon substrate.
“Epitaxial layer”, however, is “grown” on the substrate and have the same crystal structure as the substrate. Once grown, this epitaxial layer increase the thickness of the host and they become one single thick structure. 
Appellant fails to provide any evidence that the device as shown in FIG. 1 is operational different from the device as shown in FIG. 2. There is no difference because the signal transmits through substrate 10 is the same as through the “epitaxial layer” 20, simply because they are  structurally the same crystal material.    
      
Appellant also argues that the void of WAHL is filled with a dielectric material, then concludes, therefore, WAHL does not teach an epitaxial layer at least partially exposed from the semiconductor material of the semiconductor die.
The Appellant conveniently ignores WAHL’s teaching. In paragraph [0029], WAHL teaches: “The second void 14, like the first void 24, is filled with a dielectric material, like air, …”. Therefore, the limitation “exposed from the semiconductor material” is clearly met. 
For at least the reasons stated above. Claim 21 is anticipated by WAHL. The claim 21 rejection should be sustained. 

D. 	Factual Finding
Appellant argues: 
The Wahl reference is silent with respect to antennas. The word “antenna” does not appear in the text of the Wahl reference. Moreover, element 31 in the Wahl reference is a first winding of a transformer and not an antenna. Antennas and transformers are different electronic components, clearly. It is clear technical error to equate one  winding of a transformer to an antenna, as the Office has done. The claim 21 rejection should be reversed for this additional reason alone.

Note that, Appellant is his own lexicographer. Similarly, WAHL is his own lexicographer. By drawing some arrows out from a block (16) does not make the “antenna 16” any different from the “transformer 31” of WAHL.
In a nut shell, an antenna is a device that transmits or receives a signal. WAHL, [0019], teaches: [O]ne of these circuits is implemented as a sender (transmitter) circuit, while the other circuit is implemented as a receiver circuit. It should be noted, that each of these circuits can have a transmitter and receiver function,.
Appellant fails to provide any evidence that the claimed “antenna” does not implement as a transmitter or a receiver.
The limitation “antenna” is met. The claim 21 rejection should be sustained for this additional reason alone.

E. 	Dependent Claim 22
Appellant argues: WAHL does not explicitly teach a recess that extends to an epitaxial layer.
However, as discussed above, the recess 14 of WAHL is clearly extended to the remaining portion of substrate 10, hence, exposing the epitaxial layer, as shown in FIG. 6A.
The limitation is met. The rejection of claim 22 should be sustained for this additional reason.
F. 	Rejection Claims 21-24 And 49-54: Independent Claim 49
WAHL clearly teaches the antenna 31 as discussed above. 

G. 	WAHL Discloses the Claimed Epitaxial layer 
Appellant repeats the same argument as the rejected claim 21 as shown above.
Since the Appellant presents no new or additional arguments regarding the “epitaxial layer”, the same response to the “epitaxial layer” as shown above, is also applied here.  
For at least the reasons stated above. Claim 49 is anticipated by WAHL. The claim 49 rejection should be sustained. 

H. 	Factual Finding
Appellant repeats the same argument about the “antenna” as shown above.
Appellant fails to provide any evidence that the claimed “antenna” does not implement as a transmitter or a receiver.
The limitation “antenna” is met. The claim 49 rejection should be sustained for this additional reason alone.

I. 	Dependent Claim 50
Appellant repeats the same argument about the “recess” as shown in claim 22 above.
Furthermore, the argument about “a thickness between the first void 24 and the first substrate 21” is irrelevant, since the “thickness” has nothing to do with the “recess”.  
The limitation about the “recess” is met, since the recess 14 of WAHL is clearly extended to the epitaxial layer to expose that layer from the semiconductor material 10 in the region of the recess 14. 
The rejection of claim 50 should be sustained for this additional reason.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANH D MAI/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        


Conferees:
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.